Hathaway, J.
—
In March, 1846, the plaintiff, then the widow of Ephraim Lincoln, commenced an action of dower, against the defendant, in the late District Court. In August, 1846, before the return day of the writ, she was married to Asa Walker, who was her husband at the time of the commencement of this suit. The plaintiff duly entered her action of dower, and recovered judgment therein, in September, *301341, by the name of Emeline B. Lincoln, against the defendant.
The defendant contends that the action cannot be maintained, because “ the present plaintiff is not, in legal intendment, the plaintiff in the original suit,” and because the record of the judgment does not show that the defendant had notice of that suit.
The case finds the fact to be, that the plaintiff, in this suit, was the plaintiff, by another name, in the original action.
If the proceedings, in that action, were irregular, because her husband did not become a party to it, the defendants should have taken advantage of the irregularity, by the appropriate plea, in that suit. It is too late now.
The rule, that it must appear by the record, that Courts of local or limited jurisdiction have verified every fact necessary to give them jurisdiction, was not applicable to the late District Court. Where the process contained the proper averments to give jurisdiction, and the Court acted in the matter, the existence of all the facts necessary to give jurisdiction is presumed. Farrar v. Loring, 26 Maine, 202.
This process is the legal mode of obtaining the writ of seizin of dower, sought by it. Pilsbury v. Smyth, 25 Maine, 421.
By statute of 1848, c. 13, the plaintiff could maintain this action, in her own name, or jointly with her husband.

Defendant defaulted.

Tenney, C. J., Rice, Appleton, Cutting, and Goodenow, J. J., concurred.